480 F.3d 1180
UNITED STATES of America, Plaintiff-Appellee,v.Jesse Lee HOWARD, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jose Luis Farias-Blanco, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jose Angel Cedillos, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Robert Herman Boulies, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Daniel Rivera-Gonzalez, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jorge Pineda-Fernandez, a/k/a Jorge Peneda, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Randolph Arthur Cisneros, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Cornelio Garcia-Chavez, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jose Cabanillas-Nunez, a/k/a Jose Arsenio Cabanillas, Jose Arencio Nunez, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Raymond Flores, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Christian Raudales, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Miguel Lencia, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Raymond Cazares, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Vernon Crocker, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Lorena Gallardo, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Jeffrey Darryl Wafer, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Pedro F. Sandoval-Sandoval, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Carlos Alvarez, Defendant-Appellant.
No. 03-50524.
No. 03-50525.
No. 03-50526.
No. 03-50527.
No. 03-50532.
No. 03-50533.
No. 03-50534.
No. 03-50535.
No. 03-50536.
United States Court of Appeals, Ninth Circuit.
March 27, 2007.

Becky S. Walker, Esq., Patrick R. Fitzgerald, Esq., USLA — Office of the U.S. Attorney Criminal Division, Los Angeles, CA, for Plaintiff-Appellee.
Carlton Frederick Gunn, Esq., FPDCA — Federal Public Defender's Office, Los Angeles, CA, for Defendant-Appellant.
Before MARY M. SCHROEDER, Chief Judge, RONALD M. GOULD and RICHARD R. CLIFTON, Circuit Judges.

ORDER

1
The opinion filed September 15, 2006, slip op. 11417, and appearing at 463 F.3d 999 (9th Cir.2006) is withdrawn. A new opinion is being filed this date in its stead. The Petition for Rehearing and Petition for Rehearing En Banc are otherwise DENIED.